409 So.2d 1174 (1982)
Sergio GOMEZ, Appellant,
v.
Esther COUVERTIER, Appellee.
No. 81-1586.
District Court of Appeal of Florida, Third District.
February 16, 1982.
Albert G. Siegel, Miami Beach, for appellant.
Clark, Dick & Lancaster, South Miami, for appellee.
Before HUBBART, C.J., and SCHWARTZ and DANIEL S. PEARSON, JJ.
SCHWARTZ, Judge.
Gomez, a general contractor, appeals from a $8,538.00 judgment entered after a non-jury trial in an action based on alleged construction defects in the residence he built for the plaintiff-appellee.
Since there was no evidence that Gomez was either expressly or impliedly obliged to do so, we agree with his claim that the court incorrectly awarded $1,500 expended for refacing non-defective steel patio columns with brick, which was accomplished simply because the plaintiff preferred that surface. Home Development Co. of St. Petersburg v. Bursani, 178 So.2d 113 (Fla. 1965).
The appellant's other contention is that the plaintiff's expert witness, also a *1175 general contractor, was erroneously permitted to rely upon the estimate of his tile subcontractor to establish the cost of repairing defective tile work at the home. This point is without merit. Section 90.704, Fla. Stat. (1979) ("If the facts or data are of a type reasonably relied upon by experts in the subject to support the opinion expressed, the facts or data need not be admissible in evidence.").
For these reasons, the judgment below is reduced by $1,500 and is otherwise affirmed.
Affirmed as modified.